Exhibit 10.3

 

Amendment to Employment Agreement between

Bruce Smith and Newpark Resources, Inc.

 

 

This Amendment to Employment Agreement is entered into between Bruce Smith
(“Executive”) and Newpark Resources, Inc. (“Company”) and amends that certain
Employment Agreement dated effective April 20, 2007 (“Employment Agreement”), as
previously amended between the Company and the Executive.

 

Due to the current economic situation, Executive and the Company mutually agree
that Executive’s current annualized Base Salary of Four Hundred Sixteen Thousand
Dollars and No Cents ($416,000.00) established pursuant to Section 1.2(a) of
Executive’s Employment Agreement will be reduced by ten percent (10%) to Three
Hundred Seventy-Four Thousand Four Hundred Dollars and No Cents ($374,400.00).
This 10% reduction to Executive’s annualized Base Salary will take effect on
March 1, 2016, and will continue in effect through December 31, 2016. Beginning
on January 1, 2017, Executive’s annualized Base Salary will be Four Hundred
Sixteen Thousand Dollars and No Cents ($416,000.00).

 

Executive’s Base Salary for purposes of calculating incentive compensation
payments currently provided under the 2010 Annual Cash Incentive Plan (“ACIP”)
as contemplated by Section 1.2(b) of the Employment Agreement will likewise be
adjusted for the period March 1, 2016 through December 31, 2016 to reflect this
10% reduction in Executive’s annualized Base Salary.

 

Executive and the Company agree that this 10% reduction in Executive’s
annualized Base Salary and the corresponding adjustment to Executive’s incentive
compensation under the ACIP are being made with the full knowledge and consent
of Executive. Executive and the Company further agree that this 10% reduction in
Executive’s annualized Base Salary and the corresponding adjustment to
Executive’s incentive compensation under the ACIP do not constitute “Good
Reason” for any purpose under the Employment Agreement including, without
limitation, Section 2.1 and Section 2.3 for termination by Executive, as defined
in Section 2.3 and 3.10(b) of the Employment Agreement, or a termination by the
Company.

 

Executive and the Company agree that if Executive’s employment is terminated
between March 1, 2016 and December 31, 2016 pursuant to Section 2.3 of
Executive’s Employment Agreement, Executive’s “lump sum payment” provided for in
Section 2.3(i)(A) or 2.3(i)(B) will be calculated based upon Executive’s
$416,000.00 annualized Base Salary and not on Executive’s “current annual Base
Salary” of $374,400.00.

 

Executive and the Company agree that if Executive’s employment is terminated
between March 1, 2016 and December 31, 2016 pursuant to Section 2.2 of
Executive’s Change in Control Agreement with the Company dated January 7, 2008
as a result of a Change in Control (as defined in Executive’s Change in Control
Agreement) or a Potential Change in Control (as defined in Executive’s Change in
Control Agreement), Executive’s Termination Benefit provided for in Section 3.3
and Annex A of the Change in Control Agreement will be calculated based upon
Executive’s $416,000.00 annualized Base Salary and not on Executive’s base
salary at the time of termination of $374,400.00.

 

All other terms and provisions in the Employment Agreement and the Change in
Control Agreement remain unchanged and in full force and effect.

 

 
 

--------------------------------------------------------------------------------

 

 

Amendment to Employment Agreement between

Bruce Smith and Newpark Resources, Inc.

 

 

 

AGREED and ACCEPTED on this 16th day of February, 2016.

 



 



/s/ Bruce Smith

Bruce Smith (Executive)

 

 

   

/s/ Paul L. Howes

Paul L. Howes

President & CEO

Newpark Resources, Inc.



 

 